Title: From Thomas Jefferson to Bernard Peyton, 16 March 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Mar. 16. 25.
A mr Maveric of N.Y. who furnishes engravings of our University sent a box of them some time ago to your address for mr Brockenbrough. I hope they are arrived safely. I have procured mr Hilliard book seller of Boston to establish a branch of his business here, and sent him a catalogue of the immediate wants of the students, advising him to consign them to Meredith jones  near Charlottesville  as his agent. in the mean time  not finding a vessel bound to virgi he  shipped them on the 2d inst. to N.Y. to find a passage thence  to Richmond, and knowing your connection with the University  he addressed them to you. Jones will reimburse you all expences,  and for the future you & he will settle whether you are to be troubled with any thing further; for this is to be a business of continuance, as soon as they arrive, be so good as to forward them by waggons to mr Jones who lives near the University. we are in great distress for them, as the student are literally idle, not having a book to go on with.I have this day drawn on you in favor of Jacobs & Raphael for  250. D. and must request you to remit to Wm F. Gray of Fredsbg 15.25 for me, and I have still nbhood debt to nearly the same amount for which I must draw in a few days, 50. B. of mill. rent flour will be sent you within a fortnight say at the end of this month. how soon our tobo from Bedford will be getting down. Jefferson has not informed me.Five weeks of almost  unremitting rain have detained many of our students. they are coming in as fast as the roads will permit, by threes, fours, and fives  of a day, in the mean time the Professors have organized their several schools and begun their lectures,  much however at a loss for the books expected from Hilliard we are very much pleased with them both as to qualificns and disposns Jefferson’s excellent wife has been very dangerously ill she is better, and we hope steadily so. he is satisfied she has been saved solely by Dunglison’s presume.ever & affectly Your’s.Th: J.